                                                                          FiL
                                                                    U.S. OiSTRICT COURT
                                                                       AUGUSTA DIV.
                      IN THE UNITED STATES DISTRICT COURT
                                                                  20 APR-2 PH U- 12
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                 CLERK
                                  AUGUSTA DIVISION                    SO.DIS


MATTHEW CURTIS MCNATT,

              Plaintiff,

        V.                                             CV 119-139


MAJOR JOHN H. BUSH; CAPTAIN
CASSANDRA HAYNES; MAJOR CHESTER
V. HUFFMAN;SERGEANT WILLIAMS;
BURKE COUNTY SHERIFF'S
DEPARTMENT;JAIL ADMINISTRATORS;
BURKE COUNTY JAIL
ADMINISTRATORS; and BURKE COUNTY
JAIL,

              Defendants.



                                       ORDER



        After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs amended complaint for failure to state a claim upon which relief can

be granted, and CLOSES this civil ^tion.

         SO ORDERED this^rz^^ day of April, 2020, at Augusta, Georgia.


                                           J. RANDAL HALL,/CHIEF JUDGE
                                         JJNITpS STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
